        Case 3:20-cv-01267-BR      Document 1   Filed 07/31/20   Page 1 of 9




R. Darrin Class, OSB # 970101
Chris Roy, OSB # 031777
Jesse Cowell, OSB # 082940
Roy Law Group
1000 SW Broadway, Suite 900
Portland, OR 97205
PH: 503-206-4313
FAX: 855-344-1726
darrin@roylawgroup.com
chris@roylawgroup.com
jesse@roylawgroup.com

Attorneys for Plaintiff, Michelle Larson




                       UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION




MICHELLE LARSON,                             Case No.

                   Plaintiff,                COMPLAINT FOR LONG-TERM
             v.                              DISABILITY INSURANCE
                                             BENEFITS
LIFE INSURANCE COMPANY
OF NORTH AMERICA,                            (Employee Retirement Income
                                             Security Act of 1974, 29 U.S.C.
                                             § 1132(a)(1)(B))
                   Defendant.


      COMES NOW Plaintiff, Michelle Larson (“Plaintiff”), with a complaint to

recover unpaid long-term disability (“LTD”) insurance benefits, and alleges against

Defendant, Life Insurance Company of North America (“LINA” or “Defendant”):




       Page 1 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
         Case 3:20-cv-01267-BR     Document 1    Filed 07/31/20   Page 2 of 9




                             I.    CAUSE OF ACTION

                                         1.1

       This action is brought on behalf of Plaintiff, pursuant to the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”).

Plaintiff seeks to recover from Defendant all unpaid LTD benefits pursuant to the

terms of a long-term disability plan (“LTD Plan”) provided by her employer, Lowe’s

Companies, Inc., pursuant to 29 U.S.C. § 1132(a)(1)(B). Plaintiff further seeks

reinstatement of her LTD benefits pursuant to the terms of the LTD Plan, from the

date of judgment, and absent an improvement in her medical condition, until

termination of the LTD Plan pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B). Plaintiff seeks these remedies, prejudgment and post-judgment

interest, plus her costs and reasonable attorney fees pursuant to 29 U.S.C. §

1132(e)(1), (f), and (g).

                      II.   IDENTIFICATION OF PLAINTIFF

                                         2.1

       Plaintiff is a resident of Yamhill County, Oregon.

                                         2.2

       Lowe’s Companies, Inc., employed Plaintiff and offered the LTD Plan to its

employees pursuant to ERISA, 29 U.S.C. § 1002(1).

                                         2.3

       Plaintiff was a participant under the LTD Plan.

                     III.   IDENTIFICATION OF DEFENDANT

                                         3.1

       At all times material herein, Lowe’s Companies, Inc., was the sponsor of the

LTD Plan pursuant to ERISA, 29 U.S.C. § 1002(16)(B).




        Page 2 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
         Case 3:20-cv-01267-BR      Document 1    Filed 07/31/20   Page 3 of 9




                                          3.2

     At all times material herein, Lowe’s Companies, Inc., was the plan

administrator of the LTD Plan pursuant to ERISA, 29 U.S.C. § 1002(16)(A).

                                          3.3

      At all times material herein, Defendant was the claims administrator of the

LTD Plan, within the meaning of ERISA, 29 U.S.C. § 1002(16)(A).

                                          3.4

      The LTD Plan was fully insured by Defendant, who is wholly responsible for

any judgment Plaintiff may obtain through this action for LTD benefits.

                       IV.     JURISDICTION AND VENUE

                                          4.1

      Jurisdiction is conferred on this court by ERISA, 29 U.S.C. § 1132(e)(1), (f),

and (g), which gives the United States district courts jurisdiction to hear civil

actions brought to recover plan benefits, as well as other declarative relief and

attorney fees and costs, under ERISA.

                                          4.2

      Venue is proper in this district court pursuant to ERISA, 29 U.S.C. §

1132(e)(2), and pursuant to 28 U.S.C. § 1391 and LR 3-2(a)(1).

                          V.     STANDARD OF REVIEW

                                          5.1

      Defendant took an extension of time to make a claim decision on Plaintiff’s

appeal, and was required by the applicable regulations to make a decision on

Plaintiff’s appeal on or before June 25, 2020.

                                          5.2

      Defendant failed to make a claim decision by June 25, 2020.




       Page 3 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
         Case 3:20-cv-01267-BR        Document 1   Filed 07/31/20    Page 4 of 9




                                           5.3

       On July 21, 2020 Plaintiff’s counsel faxed LINA a letter informing them it

was around a month past the time period allowed to make a decision and that

Plaintiff would file a lawsuit on July 31, 2020 if she did not hear from LINA.

(hereafter this letter is called the “Notice of Intent to File Lawsuit”).

                                           5.4

       LINA did not respond to Plaintiff’s July 21, 2020 letter indicating her intent

to file a lawsuit.

                                           5.5.

       Defendant failed to establish and follow reasonable claims procedures as

required by 29 CRF § 2560.503-1(l)(2), and, therefore, Plaintiff has exhausted her

administrative remedies, and Plaintiff’s claim is deemed denied without

Defendant’s exercise of discretion.

                                            5.2

       Defendant did not exercise discretion when denying Plaintiff’s claim and

Defendant’s denial of Plaintiff’s LTD benefits is reviewed by this court de novo.

                         VI. FACTS SUPPORTING CLAIM

                                           6.1

       Plaintiff applied for and was approved for LTD benefits in 2017.

                                           6.2

       Defendant paid Plaintiff LTD benefits for two years, and on July 11, 2019 it

denied her claim, refusing to pay any benefits past July 27, 2019.

                                           6.3

       Plaintiff timely appealed Defendant’s denial in January 2020.




        Page 4 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
         Case 3:20-cv-01267-BR      Document 1     Filed 07/31/20   Page 5 of 9




                                           6.4

      In a letter dated May 11, 2020, Defendant informed Plaintiff it was taking a

45-day extension on its time allowed to make an appeal decision, which meant

Defendant’s appeal decision was due on or before June 25, 2020.

                                           6.5

      Defendant did not make its appeal decision by June 25, 2020.

                                           6.6

      On, July 21, 2020, Plaintiff’s counsel faxed Defendant the “Notice of Intent to

File Lawsuit” letter indicating an intent to file a lawsuit on July 31, 2020 if it did

not hear back from Defendant.

                                           6.7

      Defendant never responded to Plaintiff’s July 31, 2020 letter.

                                           6.8

      Plaintiff has complied with all contractual requirements of the LTD Plan,

including but not limited to the submission of sufficient medical proof of her ongoing

medical conditions.

                                           6.9

      Defendant has wrongfully denied Plaintiff’s claim for LTD benefits.

                                          6.10

      The wrongful denial of Plaintiff’s claim for LTD benefits was, and still is, a

violation of ERISA, 29 U.S.C. § 1132(a)(1)(B).

                                          6.11

      As a direct and proximate result of Defendant’s wrongful denial of Plaintiff’s

LTD benefits, Plaintiff has been damaged in the amount of each unpaid monthly

benefit payment from July 28, 2019 through the date of judgment.




       Page 5 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
           Case 3:20-cv-01267-BR   Document 1     Filed 07/31/20   Page 6 of 9




                                         6.12

      As a direct and proximate result of Defendant’s wrongful denial of LTD

benefits, Plaintiff is entitled to recover pre-judgment interest, which is accruing on

each unpaid monthly benefit payment from July 28, 2019 through the date of

judgment.

                                         6.14

      Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff may and does seek

clarification of her rights to future benefits, alleging that she meets the LTD Plan’s

definition of Disabled and as such, she is, and absent any material improvement in

her permanent medical condition, she will be, so entitled to benefits through the

maximum term of the LTD Plan.

                                         6.15

      As a direct and proximate result of Defendant’s wrongful denial of LTD

benefits, Plaintiff has incurred attorney fees and costs that are recoverable

pursuant to ERISA, 29 U.S.C. § 1132(g)(1).

      WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

      A.      For gross unpaid monthly LTD benefit payments from July 28, 2019

through the date of judgment, pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B);

      B.      For a declaration that Defendant breached its fiduciary duty to

Plaintiff by wrongfully denying Plaintiff’s LTD claim, and estopping Defendant

from continuing to deny Plaintiff’s LTD claim;

      C.      For a declaration clarifying Plaintiff’s rights under the LTD Plan,

holding that absent a material improvement in her medical condition such that

Plaintiff is no longer deemed Disabled under the LTD Plan, Plaintiff is entitled to

receive her full monthly benefit under the LTD Plan for its remaining term;




       Page 6 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
          Case 3:20-cv-01267-BR    Document 1     Filed 07/31/20   Page 7 of 9




     D.       For Plaintiff’s attorney fees and costs pursuant to ERISA, 29 U.S.C. §

1132(g)(1);

     E.       For prejudgment and post-judgment interest; and

     F.       For such further relief as the court deems just and equitable.

     DATED this 31st day of July 2020.
                                               ROY LAW GROUP

                                          By: s/ Chris Roy
                                              Chris Roy, OSB # 031777
                                              Roy Law Group
                                              1000 SW Broadway Suite 900
                                              Portland OR 97205
                                              PH: 503-206-4313
                                              FAX: 855-344-1726
                                              chris@RoyLawGroup.com




      Page 7 – COMPLAINT OF PLAINTIFF MICHELLE LARSON
                                     Case 3:20-cv-01267-BR                               Document 1                 Filed 07/31/20                     Page 8 of 9
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Michelle Larson                                                                                              Life Insurance Company of North America


    (b) County of Residence of First Listed Plaintiff             Yamhill                                     County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Roy Law Group
1000 SW Broadway, Ste 900, Portand, OR 97205
503-206-4313

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                            PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1        Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2    Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3    Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158           ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                  ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                        3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                   ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                  ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                      ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated        ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application        ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                         Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                 ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                      (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)            ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))                Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI              ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                    Exchange
                                             Medical Malpractice                                            Leave Act                                                      ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS               ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff       ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)              ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                   Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                        ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                           Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                            Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                               ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                               State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Employee Retirement Security Act of 1974, 29 USE 1132 (a)(1)(B)
VI. CAUSE OF ACTION Brief description of cause:
                                           Complaint for Long Term Disability Insurance Benefits
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/31/2020                                                              /s/Chris Roy
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
JS 44 Reverse (Rev. 09/19)   Case 3:20-cv-01267-BR                   Document 1            Filed 07/31/20           Page 9 of 9

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
